1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Lovenger H. BOWDEN, Debtor.  Lovenger H. BOWDEN,Plaintiff-Appellant,v.CAPITAL CITY MORTGAGE CORPORATION, Defendant-Appellee.
No. 92-2493.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 15, 1993.Decided:  August 17, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Lovenger H. Bowden, Appellant Pro Se.
Richard Frank Boddie, Slocum, Boddie, Murry & Kirk, for Appellee.
D.Md.
AFFIRMED
Before MURNAGHAN and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Lovenger H. Bowden appeals from the district court's order denying her motion to stay the bankruptcy court's order granting relief from an automatic stay.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bowden v. Capital City Mortgage Corp., No. CA-92-3176-MJG (D. Md. Nov. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED